Citation Nr: 0928052	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fractured right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued the Veteran's noncompensable 
disability rating for residuals of a fractured right tibia 
and fibula in response to his February 2007 claim.  The RO, 
inter alia, continued the noncompensable rating in an October 
2007 rating decision.

In June 2009, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO in 
Wichita, Kansas (Travel Board hearing).  A copy of the 
transcript is associated with the record.

At the Veteran's June 2009 hearing before the undersigned 
Veterans Law Judge, on pages 11 through 12, the Veteran's 
representative referenced his December 2007 letter, in which 
he filed claims for service connection for a right knee 
condition, as secondary to service-connected residuals of a 
fractured right tibia and fibula, and for a right hip 
condition, as secondary to residuals of a fractured right 
tibia and fibula, on behalf of the Veteran.  The claims have 
not been developed for appellate review and, accordingly, are 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's residuals of a fractured right tibia and fibula 
have not been shown to have resulted in nonunion or malunion 
of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
residuals of a fractured right tibia and fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.31, 
4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
An April 2007 letter, provided to the Veteran before the June 
2007 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The letter 
informed the Veteran of what evidence was needed to establish 
his claim, what VA would do and had done, and what evidence 
he should provide.  The letter also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the May 2008 VA notice letter of record is not fully 
compliant with the requirements of Vazquez-Flores, supra.  
Specifically, although the letter provided the Veteran with 
notice of the first, third, and fourth elements cited above, 
it did not provide the Veteran with the second element of 
required notice.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because (1) any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores, supra) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim")); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial." Vazquez-Flores, 
supra.

In this case, the presumption of prejudice due to the content 
errors in VA notice for the Veteran's increased rating claims 
has been rebutted, because the Veteran has constructive 
knowledge of the omitted diagnostic code-that is, a 
reasonable person could be expected to understand what 
information was necessary to substantiate his claim.  
Specifically, in the April 2008 Statement of the Case (SOC), 
the RO provided the Veteran with the complete rating 
information for 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Vazquez-Flores, supra.  Moreover, following the issuance of 
the SOC, the RO readjudicated the claim and provided the 
Veteran with a supplemental statement of the case (SSOC) in 
June 2008.  In light of the foregoing, the presumption of 
prejudice has been rebutted.  In addition, neither the 
Veteran nor his representative has alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Additionally, the Veteran has been provided with VA 
examinations for his residuals of a fractured right tibia and 
fibula, most recently in April 2007.  He was also afforded 
the opportunity to present testimony at a hearing on appeal 
before the Undersigned Veterans Law Judge.   

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, a rating 
of 10 percent disabling applies where the Veteran has 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A rating of 20 percent disabling applies where 
the Veteran has malunion of the tibia and fibula with 
moderate knee or ankle disability.  A rating of 30 percent 
disabling applies where the Veteran has malunion of the tibia 
and fibula with marked knee or ankle disability.  A rating of 
40 percent disabling applies where the Veteran has nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.

Pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals, and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.

The Veteran was initially granted service connection for 
residuals of a fractured right tibia and fibula in an October 
1964 rating decision, and assigned a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, effective July 24, 1964.  The Veteran subsequently 
filed claims for a compensable rating for residuals of a 
fractured right tibia and fibula in June 1977, March 1988, 
February 1995, and February 2007.  In rating decisions 
corresponding to those claims, the RO continued the Veteran's 
noncompensable rating.  In this appeal, the Board will also 
consider all Diagnostic Codes related to the Veteran's 
residuals of a fractured right tibia and fibula.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).

The Veteran contends that he is entitled to a compensable 
rating for his residuals of a fractured right tibia and 
fibula.  In his June 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran stated that he feels his 
condition has gotten worse.  He stated that he can walk no 
more than 100 feet at a time, that he limps, and that his 
ankle gets swollen and sore to the touch after walking.  The 
Veteran stated that his ankle becomes painful upon walking, 
and that he takes Tylenol for the pain.  He also stated that 
his leg gets numb, and that he is unable to sleep for more 
than two hours because he is so frequently awakened by pain 
in his leg.  The Veteran stated that he uses a cane and a 
walker to ambulate; however, he also noted that because it 
was "a short distance" from the parking lot to the hearing 
room, he walked to the hearing without the use of any 
assistive device.  The Veteran noted that, in one instance, 
he was hospitalized at Arch City Hospital for a couple of 
days because his "leg locked up" and he "couldn't move;" 
the Veteran did not provide the day, month or year of this 
hospitalization.

At the hearing, the Veteran's friend, P.S., stated that he 
has known the Veteran for five years.  He further stated that 
the Veteran can walk no more than a couple hundred feet, and 
that he has to rest approximately every 50 feet.  He noted 
that the Veteran has fallen down many times, and sometime 
cannot get up.  He also noted that, when they go fishing, he 
and another friend carry the Veteran's fishing poles, and 
"one of us is always under one arm and he's got a walking 
stick on the other arm...every time we go fishing."  He also 
stated that the Veteran is unable to walk on steps, and that 
the Veteran's friends installed a ramp from the ground to the 
Veteran's front door.

The Veteran's service treatment records show that he 
fractured his right tibia in service in a skiing accident in 
January 1956.  The Veteran was treated with a surgical 
procedure known as an open reduction and screw fixation of 
his simple right tibia fracture.  In a September 1956 
treatment record, a clinician described the Veteran's 
diagnosis as a simple fracture of the tibia and fibula with 
no artery or nerve involvement.  In November 1956, the 
Veteran reported a recent increase in pain in the area of his 
tibia and fibula fracture, and he was assigned to duties not 
involving prolonged walking or standing for 4 months.  In 
June 1957, the Veteran reported having pain and tenderness 
over the lower portion of his right tibia, where a plate had 
been applied to his injury.  In another June 1957 treatment 
record, a clinician noted that the Veteran had been placed in 
a cast for 9 months following his January 1956 surgery.  He 
diagnosed the Veteran with cellulitis rather than 
osteomylitis, and determined that the Veteran had "received 
the maximum benefits of hospitalization and is now ready to 
return to full duty."  In November 1960, the Veteran 
reported swelling in his right Achilles tendon, and weakness 
in his right knee.  He was instructed in progressive 
resistance exercises and quad settling exercises.  In January 
1961, a clinician noted that the maximum benefit from 
treatment had been received.  At his January 1962 separation 
examination, the Veteran's lower extremities were found to be 
normal on clinical evaluation.

The Veteran was provided with his first VA examination in 
September 1964.  Prior to the examination, a VA clinician x-
rayed the Veteran's right leg, and found evidence of an old 
healed fracture of the lower shaft of the right tibia.  The 
alignment was satisfactory.  Three screws were noted.  An old 
fracture of the upper shaft of the right fibula was also 
noted.  The alignment was good.  On examination, the VA 
examiner found that the Veteran's posture was erect, and his 
gait was normal.  He showed no evidence of atrophies or 
weakness.  The examiner found no visible deformities of the 
right leg, but did find a slight thickening of the lower 
third of the tibia.  He diagnosed the Veteran with a well-
healed fracture of the distal (further from the torso) third 
of the right tibia and fibula, with metal fixation of the 
tibia.

In October 1982, the Veteran was examined by a private 
physician.  The physician noted that the Veteran's left leg 
was 1/2 inch longer than his right leg.  He also found that x-
rays revealed a well-healed tibia and fibula fracture.

The Board notes that the Veteran underwent an arthroscopy 
with a partial medial meniscectomy of his right knee, by a 
private physician, in May 1994.  In March 1997, a VA examiner 
opined that "I do not believe that the knee problems are 
directly related to the fracture of the shaft of the distal 
third of the tibia and fibula sustained in 1956."

In April 1995, the Veteran was examined by a physician for 
Social Security Disability evaluation purposes.  The 
physician noted the Veteran's skiing accident in service.  He 
found that the Veteran had normal dorsiflexion (to 20 
degrees) and plantar flexion (to 40 degrees) of his right 
ankle.  (The Board notes that, pursuant to 38 C.F.R. § 4.71a, 
Plate II, normal ankle dorsiflexion is to 20 degrees, and 
normal ankle plantar flexion is to 45 degrees.)  The 
physician noted that the Veteran had pain in his right ankle 
and foot, but he did not specify at what degree(s) of motion 
that pain was present.  The physician also noted the 
Veteran's joint pain in his wrists and right knee.

In a November 1996 record, a VA clinician noted that the 
Veteran had had open reduction internal fixation (ORIF) 
surgery for a supracondylar fracture of his right femur 
(thigh bone) in May.  In a March 1998 VA examination report, 
the examiner noted that the Veteran had suffered a spiral 
fracture of his right femur and knee when his knee went out 
while he was getting out of his vehicle in May 1996.  In July 
1996, a VA clinician provided the Veteran with a wheelchair, 
walker, tub stool, and elevated toilet seat.  In February 
1997, a VA clinician noted that the Veteran had been using a 
walker for 6 months due to his recovery from a right leg 
fracture in May 1996.

In March 1998, the Veteran received a VA examination of his 
right tibia and fibula.  The VA examiner reviewed the claims 
file.  The Veteran presented with a very pronounced right 
limp.  The Veteran reported experiencing pain in his right 
tibia and fibula, with chronic flare-ups; he also reported 
that he was receiving no treatment for this condition, and 
did not use any crutches, brace, cane, or corrective shoes 
for this condition.  The Veteran noted that his right knee 
prevents him from doing any activity that requires weight-
bearing, especially climbing ladders.  The Veteran had no 
infections, and no constitutional symptoms of bone disease.  
On examination, the examiner found a 2 centimeter shortening 
of his right leg.  The examiner found no malunion or non-
union, loose motion, or false joint of the Veteran's right 
tibia and fibula.  The examiner diagnosed the Veteran with 
severe right knee instability, and fractures of the right 
tibia, fibula, and femur.  An x-ray taken as part of the 
examination revealed, according to a VA radiologist, "three 
metallic screws at the level of the old healed traumatic 
deformity of the distal portion of the tibial shaft."  
[Emphasis added.]

Separately, in March 1998, the Veteran received a VA 
examination of his knees and right hip.  The examiner 
diagnosed the Veteran with right hip calcific tendonitis, and 
with degenerative joint disease of both knees, with severe 
laxity of his right knee.

In June 1998, a VA radiologist again x-rayed the Veteran's 
right tibia and fibula.  The radiologist found orthopedic 
screws in the distal right tibia, due to previous trauma.  
Callus formation and healing was noted.  No clear new 
fracture or bony abnormality was seen.  Proximal folds in the 
tibia were found to be possibly due to previous orthopedic 
devices.  The Board notes that folds do not constitute non-
union or malunion of a fractured bone.

Following the x-rays, a VA examiner in June 1998 wrote the 
following: "This is a comment on the leg shortening that the 
patient is claiming and [the] relationship between the 
shortening and the service connected fracture and any 
subsequent relationship of the shortening of the right knee 
disability.  X-ray[s] of the entire tibia, AP [anterior-
posterior] and lateral, were done.  On the AP view, the 
alignment is anatomical, however, on the lateral view there 
is about five degrees of posterior angulation, otherwise the 
alignment is very acceptable.  This angulation of five 
degrees may give, at the most, one quarter to one half an 
inch leg length discrepancy.  This usually does not affect 
the gait, does not affect the joint above or below.  This 
angulation is in the plane of dorsiflexion and plantar 
flexion of the ankle, and this angulation, as well, is in the 
plane of flexion and extension of the knee[.  T]herefore, I 
do not see that this shortening has affected [either] the 
knee [or] the ankle."

In February 2004, the Veteran was examined by a private 
physician.  He noted that the Veteran was complaining of 
right leg pain.  On examination, the private physician found 
that the Veteran had well-healed scars, no obvious muscle 
atrophy, and no deformities.  The Veteran had no bony non-
union.  The metallic fixators of both fractures remained in 
place.  The examiner also found that the Veteran had severe 
tenderness along the right knee, and he diagnosed the Veteran 
with post-traumatic degenerative osteoarthritis of the right 
knee, as well as chronic myofasciitis.

In April 2007, the Veteran was provided with another VA 
examination.  The Veteran reported having pain in his right 
lower leg, and numbness at the scar at the lateral aspect of 
the lower part of his right leg.  The Veteran also reported 
using a cane for walking.  The examiner found no history of 
osteomyelitis, and no inflammation.  He further found that 
the Veteran's residuals of a tibia and fibula fracture do not 
affect the motion of a joint, and that the Veteran had no 
flare-ups of bone or joint disease.  The Veteran had right 
leg shortening of 0.3 centimeters, with no bone or joint 
abnormalities, no signs of active infection, and no effect on 
a weight-bearing joint.  The examiner found that the Veteran 
had slightly more wear on the toe and outside of the heel on 
his new shoes.  The examiner found that the Veteran's 
residuals of a tibia and fibula fracture caused no functional 
limitation on standing or walking.  The examiner found no 
evidence of genu recurvatum or bone disease.  The examiner 
diagnosed the Veteran with a fractured right lower extremity 
status-post ORIF of the right tibia, with radiological 
evidence of retained hardware, a healed fracture of the 
tibia, and no significant leg length discrepancy.  He further 
found that the Veteran's healed fracture of the tibia has no 
effects on the Veteran's usual daily activities.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran disputes the results of his April 2007 VA 
examination.  At his June 2009 hearing before the undersigned 
Veterans Law Judge, he referred to the examination as "a 
joke."  He argues that because he is 75 years old, has no 
feeling in his right leg, and has "something like 15 screws, 
three or - 15 screws and one cable - eight cables, one plate, 
15 screws, five three-and-a-half-inch screws through [his] 
knee," an examiner should not be able to state that he walks 
normally.  He further argues that, because his shoes were new 
at the time of the examination, the VA examiner should have 
been unable to observe slightly more wear on the toe and 
outside of the heel.  The Board finds the Veteran's arguments 
with his April 2007 VA examination to be of less probative 
value than the examiner's findings.  The examiner, as a 
physician, is competent to evaluate the Veteran's gait, 
irrespective of the Veteran's age, subjective symptomatology, 
and prior medical and surgical history.  38 C.F.R. § 
3.159(a)(1).  Additionally, the VA examiner specifically 
noted that the Veteran's shoes were new in his report; 
notwithstanding that fact, the examiner is competent to 
observe wear patterns on the Veteran's shoes, and to 
interpret their meaning with respect to the Veteran's gait.  
38 C.F.R. § 3.159(a)(1).

As noted above, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, in order to warrant a compensable rating for 
impairment of the tibia and fibula, a Veteran must have 
malunion or nonunion thereof.  Malunion refers to incomplete 
union, or union in a faulty position, after a fracture.  
Nonunion refers to the permanent failure of healing of a 
broken bone.  In this case, a VA examiner in March 1998 found 
no malunion or nonunion of the Veteran's tibia or fibula.  
Similarly, a February 2004 private physician found that the 
Veteran had no bony non-union; he did not comment on 
malunion.  Furthermore, after viewing x-rays of the Veteran's 
tibia and fibula, clinicians in September 1964, October 1982, 
and April 2007 found that the Veteran's fractures are healed; 
by definition, this diagnosis excludes findings of malunion 
and nonunion.  By contrast, the Veteran has no diagnosis of 
malunion or nonunion of his tibia or fibula.  Consequently, 
the Veteran cannot be granted a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Veteran is also not eligible for a compensable rating 
based on arthritis, due to trauma, substantiated by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Although 
the Veteran has been found to have arthritis in his knees, he 
has not been diagnosed with arthritis of the tibia or fibula.

The Veteran is also not eligible for a compensable rating 
based on a claimed shortening of his right leg.  38 C.F.R. 
§ 4.44.  In October 1982, a private physician noted that the 
Veteran's left leg was 1/2 inch longer than his right leg.  In 
March 1988, a VA examiner found a 2 centimeter shortening of 
the Veteran's right leg.  In June 1988, a VA examiner found 
that the Veteran had five degrees of posterior angulation, 
and opined that five degrees may give, at the most, one 
quarter to one half an inch leg length discrepancy.  He 
further opined that "[t]his angulation is in the plane of 
dorsiflexion and plantar flexion of the ankle, and this 
angulation, as well, is in the plane of flexion and extension 
of the knee[.  T]herefore, I do not see that this shortening 
has affected [either] the knee [or] the ankle."  Moreover, 
in April 2007, a VA examiner opined that the Veteran had 
right leg shortening of 0.3 centimeters, with no bone or 
joint abnormalities.  By contrast, the Veteran has no medical 
opinions showing that the shortening of his right tibia or 
fibula is related to any strain on the neighboring joints.  
Therefore, the Veteran is not entitled to a compensable 
rating on that basis.

The Veteran is also not eligible for a  compensable rating 
based on osteomyelitis.  The April 2007 VA examiner found no 
history of osteomyelitis, and the Veteran has no diagnosis 
thereof.  38 C.F.R. § 4.43.

The Board recognizes that the Veteran is competent to report 
experiencing pain, swelling, and numbness in his right leg, 
as well as sleep disturbances, the receipt of ambulatory 
assistive devices, and an inability to walk long distances.  
38 C.F.R. 
§ 3.159(a)(2).  Indeed, given the Veteran's May 1994 
arthroscopy with a partial medial meniscectomy of his right 
knee; his May 1996 spiral fracture of his right femur and 
knee when his knee went out while he was getting out of his 
vehicle, resulting in ORIF surgery for a supracondylar 
fracture of his right femur; and his March 1998 diagnosis of 
right hip calcific tendonitis, and degenerative joint disease 
of both knees, the Board notes that such symptoms are not 
unexpected.  Moreover, the Board is certain that the Veteran 
is accurately reporting the symptoms that he is experiencing.

However, the Veteran does not have the medical expertise to 
determine whether his tibia or fibula have healed properly, 
or whether malunion or nonunion have occurred.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Likewise, the 
Veteran does not have the medical expertise to determine the 
impact of any claimed shortening of his right leg, or to 
diagnose osteomyelitis or arthritis.  Espiritu, supra.  Given 
the absence of any competent medical diagnoses of these 
conditions, and the presence of competent VA and private 
medical opinions to the contrary, the Board cannot grant the 
Veteran a compensable rating for his service-connected 
residuals of a fractured right tibia and fibula.

Additionally, although the Veteran stated at his June 2009 
hearing before the undersigned Veterans Law Judge that he has 
had doctors tell him that "everything's shot" (presumably 
meaning damaged, not wounded by a weapon), the Veteran has 
not provided VA with any medical findings, or ways to obtain 
existing medical findings, of malunion or nonunion of his 
right tibia or fibula, or of an impact of any claimed 
shortening of his right leg, or of osteomyelitis, or of 
arthritis of his right tibia or fibula.  The Veteran's own 
reiteration of a medical opinion cannot provide probative 
evidence of the same.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  In this case, the Veteran has provided 
competent lay evidence that he has pain in his right tibia 
and fibula.  Although a Social Security physician noted in 
April 1995 that the Veteran had pain in his right ankle and 
foot, he found that the Veteran had normal range of motion in 
his ankle, and he did not specify at what degree(s) of motion 
that pain was present.  Moreover, in April 2007, a VA 
examiner found that the Veteran's residuals of a fractured 
right tibia and fibula are healed, that they cause no 
functional limitation on standing or walking, and that they 
have no effects on the Veteran's usual daily activities.  
Thus, the Board cannot assign a compensable disability rating 
based on the factors specified in DeLuca, supra.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
residuals of a fractured right tibia and fibula might be 
warranted for any period of time during the pendency of this 
appeal.  However, there is no evidence that the Veteran's 
disability has been persistently more severe than the extent 
of disability contemplated under his assigned noncompensable 
rating.

The Board has considered the issue of whether the Veteran's 
residuals of a fractured right tibia and fibula, standing 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
compensable rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A compensable disability rating for residuals of a fractured 
right tibia and fibula is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


